Citation Nr: 1704229	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-05 537	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for testicular cancer.

3.  Entitlement to service connection for a right thigh disability/hamstring strain.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1989 to January 1993.  Although he served during the Persian Gulf War, he did not serve in the Southwest Asia theater of operations.  See 38 C.F.R. §§ 3.2(i), 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO denied service connection for headaches, a low back disability, testicular cancer, a right thigh disability/hamstring strain, a left knee disability, and bilateral pes planus.  The RO also denied the Veteran's claim of clear and unmistakable error (CUE) in a December 2006 rating decision that denied service connection for disabilities of the right shoulder and right knee.

In his February 2012 substantive appeal, the Veteran requested a Board hearing at the RO.  However, he subsequently appointed a new representative, and the representative withdrew the request by correspondence received in February 2013.  38 C.F.R. § 20.704(e).

In December 2014, the Board denied service connection for disabilities of the low back and left knee, as well as the Veteran's CUE claims.  The claims for service connection for headaches, testicular cancer, a right thigh disability/hamstring strain, and bilateral pes planus were remanded to the agency of original jurisdiction (AOJ) for additional development.  

For the reasons set forth below, the matters remaining on appeal are again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

In April 2016, after undertaking additional development of the claims remaining on appeal, the AOJ issued a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31.  There is no indication, either in the associated cover letter or on the face of the SSOC itself, or elsewhere in the record, that a copy of the SSOC was provided to the Veteran's current representative.  This needs to be corrected.  38 C.F.R. § 20.600.

During VA treatment in June 2004, the Veteran reported that he had seen a podiatrist, that films had been taken, and that he had been treated with a "steroids tablets taper."  During VA treatment in April 2008, the Veteran reported that he had had Achilles surgery.  The reports of this care are not of record.  Because such reports, if obtained, could bear on the outcome of the Veteran's claim for service connection for pes planus, efforts must be made to procure them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e)(2).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Salem, Virginia, were last procured for association with the record on June 17, 2010, and are dated through October 14, 2009.  When the Veteran was examined for VA compensation purposes in January 2016, the examiner made reference to what appear to be findings contained in more recent records of VA treatment, to include a 2012 diagnosis of migraine and the results of a computed tomography (CT) scan of the head that was done in November 2015.  VA has a duty to associate the more recent records with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In a January 2016 report, a VA examiner opined, in part, that it was less than 50 percent probable that the Veteran's pre-existing bilateral pes planus permanently increased in severity during service.  However, in so doing, it appears that the examiner improperly based his conclusion on an analysis of how the condition had progressed since October 1989 (when the Veteran complained of pain in both arches of his feet and his pes planus was described as "severe"), rather than on an analysis of how it had progressed since the time of the Veteran's enlistment examination in October 1988 (when it was described as mild and asymptomatic).  Under the circumstances, the report must be returned to the examiner for an addendum with application of the correct standard.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a copy of the April 2016 SSOC to the Veteran's current representative.

2.  Ask the Veteran to provide releases for relevant records of treatment from the podiatrist he reported seeing in June 2004, and from the care provider who performed the Achilles surgery he reported undergoing in April 2008, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Salem, Virginia since October 14, 2009, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the VA examiner who previously evaluated the Veteran in January 2016 review the record and provide a supplemental report addressing each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran's bilateral pes planus-described as "mild" and "asymptomatic" at the time of his service enlistment examination in October 1988-underwent a permanent increase in severity during service?  

In arriving at an opinion, please use the findings at the time of the Veteran's enlistment examination in October 1988 as the baseline for comparison in determining whether a permanent increase in severity occurred, and comment on the medical significance of an October 1989 service treatment record wherein the Veteran complained of pain in the arches of his feet and was noted to have pes planus that was "severe."

b.  If it is at least as likely as not that the Veteran's pre-existing pes planus underwent a permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that such increase in severity was due to the natural progress of the condition?

If the January 2016 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

The examiner should provide reasons for all opinions.

5.  If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the Veteran's headaches, testicular cancer, and/or right thigh disability/hamstring strain, arrange to have the VA examiner who previously evaluated the Veteran in January 2016 review the record and provide a supplemental report regarding the extent to which, if any, the additional evidence impacts on his prior opinions.

If the January 2016 examiner is no longer employed by VA, or is otherwise unable to provide the opinions requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

The examiner should provide reasons for all opinions.

6.  If any benefit sought on appeal remains denied, issue an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

